MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 19 2020, 8:40 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Blake Boyd,                                              October 19, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-407
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Kristen E. McVey,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         79D05-1911-F6-1241



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-407 | October 19, 2020          Page 1 of 4
[1]   Blake Boyd was charged with battery, a Class B misdemeanor, and sexual

      battery, a Level 6 felony, for the single act of reaching up a woman’s skirt and

      grabbing her buttocks. Following a bench trial, the trial court entered a written

      Order on Bench Trial concluding, “The Court finds [Boyd] guilty of Sexual

      Battery as a Level 6 felony. The Court finds Battery, as a Class B misdemeanor

      is a lesser included offense of Count [II].” Appellant’s Appendix, Volume II at

      35.1 The trial court’s written sentencing order entered judgment of conviction

      only for sexual battery: “Court now enters judgment of conviction on Count

      [II], Sexual Battery as a Level 6 Felony and finds Count [I], Battery as a B

      Misdemeanor merges into Count [II].”2 Appealed Order at 3. The abstract of

      judgment, however, states “Conviction Merged” as to the battery count:
Id. at 1.


[2]   Boyd appeals, raising as his sole issue whether the case should be remanded to

      the trial court to correct the abstract of judgment to show that any battery




      1
        A question was raised at trial as to whether the victim, being conscious at the time, was “unaware” that the
      touching was occurring as required by the sexual battery statute. Ind. Code § 35-42-4-8(a)(2). The trial court
      took the matter under advisement and issued this written order approximately a week later explaining and
      announcing its judgment.
      2
        Boyd was originally charged with Count I, battery. Count II, sexual battery, was added seven months later.
      See Appellant’s App., Vol. II at 13, 29-31. The trial court’s sentencing order incorrectly refers to Count I as
      sexual battery and Count II as battery.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-407 | October 19, 2020                     Page 2 of 4
      conviction has been vacated because “the entry of a judgment of conviction for

      misdemeanor battery in the abstract of judgment constitutes a double jeopardy

      violation.” Brief of Appellant at 4.


[3]   Boyd argues and the State concedes that the evidence at trial established only

      one battery. See id. at 12; Br. of Appellee at 6. Thus, convictions for both

      sexual battery and battery would constitute double jeopardy. See Wadle v. State,

      151 N.E.3d 227, 235 (Ind. 2020) (because the facts show only a single

      continuous crime, and battery is included in sexual battery, the presumption is

      that the legislature intended alternative sanctions); Ind. Code § 35-31.5-2-168

      (defining an “included offense,” in part, as an offense that “is established by

      proof of the same material elements or less than all the material elements

      required to establish the commission of the offense charged”). Consequently,

      judgment of conviction may not be entered against Boyd for both counts. See

      Ind. Code § 35-38-1-6 (“Whenever . . . a defendant is charged with an offense

      and an included offense in separate counts; and . . . the defendant is found

      guilty on both counts[,] judgment and sentence may not be entered against the

      defendant for the included offense.”).


[4]   Although the trial court did not specifically find Boyd guilty of battery, see

      Appellant’s App., Vol. II at 34-35, did not expressly enter judgment of

      conviction against Boyd for battery, see Appealed Order at 3, and did not

      sentence Boyd for battery, see id. at 1, the abstract of judgment implies that a

      conviction was entered on the battery count, see id. A double jeopardy violation

      “cannot be remedied by the practical effect of concurrent sentences or by

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-407 | October 19, 2020   Page 3 of 4
      merger after conviction has been entered. A trial court’s act of merging,

      without also vacating the conviction, is not sufficient to cure a double jeopardy

      violation.” West v. State, 22 N.E.3d 872, 875 (Ind. Ct. App. 2014) (internal

      quotation and citation omitted), trans. denied. To the extent the abstract of

      judgment creates the appearance of two convictions, the parties agree it is

      erroneous. See Br. of Appellant at 13; Br. of Appellee at 6-7. We therefore

      remand to the trial court to correct the abstract to reflect either that Count I,

      battery, was disposed by a finding of not guilty or that any conviction on the

      battery count was vacated.


[5]   Remanded.


      Crone, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-407 | October 19, 2020   Page 4 of 4